Citation Nr: 1228494	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  07-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' Appeals issued on March 8, 2010, is warranted.

2.  Entitlement to an effective date prior to September 1, 2007, for additional compensation for a dependent child based upon school attendance.

3.  Entitlement to service connection for service connection for a right hand condition, to include as secondary to a service-connected left knee disability. 

4.  Entitlement to service connection for a right elbow condition, to include as secondary to a service-connected left knee disability. 

5.  Entitlement to service connection for a bilateral foot condition, to include as secondary to a service-connected left knee disability. 

6.  Entitlement to a rating higher than 20 percent for residuals of a left knee injury with instability. 

7.  Entitlement to a rating higher than 10 percent for degenerative joint disease of the left knee with limitation of motion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating determination of a Department of Veterans Affairs (VA) Regional Office (RO) that denied increased ratings for a left knee disability.  The appeal also arises from a March 2008 rating decision that denied service connection for right hand, right elbow, and bilateral foot conditions.  Finally, the Veteran is appealing an October 2008 decision that denied entitlement to an effective date prior to September 1, 2007, for additional compensation for a dependent child.  In April 2009, the Veteran testified at a video conference hearing before the undersigned.  In March 2010, the Board issued a decision addressing these claims.  Thereafter, the appellant submitted a motion for reconsideration of the Board's decision of March 2010 decision. 

In reviewing the record in connection with the Veteran's motion for reconsideration, the Board notes that in correspondence dated in November 2011 and December 2011, the Veteran appears to be claiming clear and unmistakable error (CUE) in the March 2010 Board decision.  Since the Board in its decision herein will vacate that March 2010 Board decision, any motion for CUE is rendered moot.

The issues of entitlement to service connection for a right hand condition, a right elbow condition, and bilateral foot condition, to include as secondary to the service-connected left knee disability, and the claims for increased ratings for a left knee injury with instability and degenerative joint disease of the left knee with limitation of motion REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  Treatment records within VA control and pertinent to the Veteran's claims of entitlement to service connection and increased disability ratings were not obtained and considered prior to the Board's March 8, 2010 decision, resulting in a denial of due process. 

2.  In July 2008, VA received a Request for Approval of School Attendance, VA form 21-674, in which the Veteran indicated that W.D. began attending the University of Arkansas in August 2006 and was expected to graduate in August 2010; according to an October 2008 VA letter to the Veteran, the Veteran's VA compensation benefits were adjusted to include W.D. effective September 1, 2007.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on March 8, 2008, have been met.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.904 (2011).

2.  The criteria for an effective date prior to September 1, 2007, for additional compensation for a dependent child based upon school attendance have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.204, 3.400, 3.667 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

On March 8, 2010, the Board issued a decision denying entitlement to service connection for a right hand disability, a right elbow disability, and a bilateral foot disability, to include as secondary to a service-connected left knee disability.  The Board also denied increased ratings for a left knee injury with instability and degenerative joint disease of the left knee with limitation of motion.  Finally, the Board decision also denied entitlement to an effective date prior to September 1, 2007, for additional compensation for a dependent child based upon school attendance.

On May 10, 2010, additional VA records were associated with the claims file, and which are pertinent to the claims decided by the March 2010 decision.  Those records were not contained in the claims file at the time of the March 2010 Board decision which denied the claims on appeal.  The VA outpatient treatment records are dated prior to the date on which the Board issued its decision, and VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2) (2011). 

An appellate decision may be vacated by the Board at any time upon the request of the appellant or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904 (2011).  The Board's March 2010 decision was not based on consideration of all the available evidence.  In order to ensure due process, the Board has decided to vacate the March 2010 decision.  

Only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2002).  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).  The merits of the issues set forth above will be considered de novo in the decision and remand below.

Additional Compensation for a Dependent Child

After having carefully reviewed the evidence of record, the Board finds that the evidence does not support the grant of an effective date prior to September 1, 2007, for adding the Veteran's son, W.D., as a dependent child based upon school attendance.

In December 2005, the Veteran submitted a Request for Approval of School Attendance for W.D. and K.D.  The Veteran indicated that both dependents were attending high school.  W.D.'s date of birth was August [redacted], 1988, and he turned 18 in 2006.  The Veteran was notified in a November 2006 VA letter that his award would be reduced effective June 1, 2006, due to the loss of a dependent child.  An October 2006 correspondence from Sweeny High School confirmed that W.D. had been a high school student of that institution until May 26, 2006, and it was the author's belief that W.D. had enrolled in college.

In November 2006, the Veteran submitted a statement wherein he indicated that W.D. and K.D. were both unmarried dependent children who were full time students at approved educational institutions.  That statement requested that benefits for dependents be reinstated.  In correspondence dated in December 2006, VA requested the Veteran to complete the enclosed VA Forms 21-674, Request for Approval of School Attendance, to determine whether additional benefits for W.D. and K.D. were authorized based on continued school attendance at an approved institution.  In December 2006, the Veteran submitted VA Form 21-674, which confirmed that K.D. was attending the University of Central Arkansas.  No VA Form 21-674 was received for W.D.  In a decision issued in May 2007, the DRO found that entitlement to additional payment for K.D. was warranted, but not for W.D. because the Veteran had failed to provide evidence that W.D. continued in school past his 18th birthday.  The Veteran did not timely appeal that decision.  

In July 2008, the RO received VA form 21-674, Request for Approval of School Attendance, for W.D.  The Veteran reported that the W.D. was a student at the University of Central Arkansas since August 2006 and was expected to graduate in August 2010.  

In a VA letter to the Veteran later in October 2008, the Veteran's VA compensation benefits were adjusted to include W.D., effective September 1, 2007.  The Veteran timely appealed that decision, requesting an earlier effective date for payment of dependent benefits for W.D.  In support of his claim, in June 2010 the Veteran asserted that W.D. had been enrolled at the University of Central Arkansas immediately after he graduated from high school.  He submitted a July 2009 article showing that W.D. was a student at the University of Central Arkansas in 2006.  

The Board has examined that evidence of record, but finds that the documentation in the claims file prior to the July 2008 VA Form 21-674, does not definitely show that W.D. had entered college.  A claim for additional benefits for W.D. was denied in May 2007 and was not timely appealed.  At the time of that claim, no VA Form 21-674 had been received for W.D. subsequent to his graduation from high school.  Therefore, that denial is final.  38 U.S.C.A. § 7105 (West 2002).  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The regulations provide that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1) (2011).  W.D. was 18 years old in August 2006.  A previously filed claim for benefits was finally denied in May 2007.  A subsequent claim for benefits based on school attendance with VA Form 21-674 form was not received by VA until July 2008.  Therefore, the Board finds that the claim upon which the benefits were granted was not received within one year following W.D.'s 18th birthday.

The pertinent regulation allows for payment from the commencement of the course, if filed within one year from that date.  38 C.F.R. § 3.667(a)(2) (2011).  As the Veteran filed a claim in July 2008 that notified VA that W.D. had been attending college, the effective date for adding W.D. as a dependent would be September 1, 2007, the beginning of the fall semester within the current school year.  An effective date earlier than that is not available because the claim for benefits was finally denied in May 2007, based on the lack of information establishing attendance at school.  The July 2008 claim supported payment from commencement of the most recent school term in September 2007.

At the personal hearing in April 2009, the Veteran testified that in December 2006, he submitted VA forms 21-674, for K.D. and W.D.  The Board finds that there is no evidence that the Veteran submitted a VA Form 21-674 for W.D. prior to July 2008.  The claims file does not contain that form for W.D. prior to July 2008 and subsequent to his graduation from high school.  There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  United States v. Chemical Foundation, Inc., 272 U.S. 1 (1926).  Therefore, it must be presumed that VA properly discharged its official duties by properly handling all forms submitted by the Veteran.  The presumption of regularity is not absolute.  It may be rebutted by the submission of clear evidence to the contrary.  However, the Veteran has not submitted any evidence in support of his contention other than his statements, which do constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

The Board finds that the preponderance of the evidence is against the appellant's claim for benefits for W.D. prior to September 1, 2007, because the evidence shows that claim was finally denied in May 2007 and that the July 2008 reopening of the claim would support an effective date only to the beginning of the most recent term in September 2007.  Therefore, the claim for an earlier effective date is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding the claim of entitlement to an effective date for additional compensation for a dependent child, the only claim decided in this decision, this case is one in which the law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362 (2001).  However, in a March 2009 statement of the case, the RO informed the Veteran of the provisions of 38 C.F.R. § 3.667, which relate to the matter of additional allowances for dependent children.  The Veteran has been provided the opportunity to submit evidence and argument in support of his claim.  The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.

ORDER

The Board's decision of March 8, 2010, is vacated.

An effective date earlier than September 1, 2007, for additional compensation for a dependent child based upon school attendance, is denied.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims for service connection for service connection for a right hand disability, a right elbow disability, and bilateral foot disability, to include as secondary to the service-connected left knee disability, and the claims for increased ratings for a left knee injury with instability and degenerative joint disease of the left knee with limitation of motion.

Following the issuance of the October 2008 statement of the case addressing the claims for service connection for a right hand disability, a right elbow disability, and bilateral foot disability, to include as secondary to the service-connected left knee disability, and the October 2008 supplemental statement of the case  addressing the claims for increased ratings for a left knee injury with instability and degenerative joint disease of the left knee with limitation of motion, new records were added to the claims file that are relevant to the Veteran's claims on appeal.  The Veteran did not waive initial consideration by the RO and there is no supplemental statement of the case that considers this additional evidence.  On remand, the additional evidence must be considered by the RO.  38 C.F.R. §§ 19.37, 20.1304 (2011).

Additionally, a review of the claims file shows that the most recent VA medical records are dated in April 2011.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated since April 2011.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available. 

2.  Then, readjudicate the claims for service connection for service connection for a right hand disability, a right elbow disability, and bilateral foot disability, to include as secondary to the service-connected left knee disability, and the claims for increased ratings for a left knee injury with instability and degenerative joint disease of the left knee with limitation of motion.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, with consideration of all information and evidence obtained since the issuance of the October 2008 statement of the case and supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


